Order, Supreme Court, New York County (Michael Stallman, J.), entered January 14, 2003, which, in an action for personal injuries allegedly caused by a street defect, insofar as appealed from, denied defendant-appellant contractor’s motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, without costs.
Defendant-respondent City’s evidence shows that it issued appellant three permits to work in the vicinity of the accident site, only two of which are addressed by appellant. Thus, issues of fact exist as to, inter alia, whether a third permit was issued, and, if so, the location of any work performed pursuant thereto. Concur—Mazzarelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.